Citation Nr: 0839547	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating higher than 40 percent for 
degenerative disc disease of the lumbar spine.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

During the pendency of appeal, in a rating decision in June 
2007, the RO increased rating to 40 percent, effective from 
the date of claim.  

The Board construes the veteran's statement in March 2008 as 
a notice of disagreement to the separate 20 percent rating 
for radiculopathy in the right lower extremity assigned by 
the RO in a rating decision in June 2007, which is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  During the hearing, the 
veteran raised the claim of increase for bowel and bladder 
impairment due to his service-connected disability of the 
lumbar spine.  He also raised the claim for a total 
disability rating for compensation based on individual 
unemployability.  These claims are referred to the RO for 
appropriate action. A transcript of the hearing is in the 
record. 

In September 2008, the veteran submitted additional evidence 
without waiving the right to have the additional evidence 
initially considered by the RO, but as the evidence is 
duplicative of evidence already of record, it need not be 
referred to the RO for initial consideration.  38 C.F.R. § 
20.1304(c). 




FINDING OF FACT

Degenerative disc disease of the lumbar spine is manifested 
by limitation of motion without ankylosis or pronounced 
intervertebral disc syndrome or incapacitating episodes of 
having a total duration of at least six weeks during a 12 
month period. 


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for 
degenerative disc disease of the lumbar spine have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, and § 4.71a including Diagnostic Codes 
5289, 5293, (effective prior to September 23, 2002); 
Diagnostic Code 5293 (effective on September 23, 2002), and 
Diagnostic Code 5243 (effective on September 26, 2003, and 
currently).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103 (a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in February 2005, in March 2006, and 
in May 2008.  The veteran was notified of the type of 
evidence needed to substantiate the claim, namely, evidence 
indicating an increase in severity and the effect that the 
worsening had on employment and daily life.  The notice 
included general notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result. 

The veteran was also notified that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records or with his authorization VA 
would obtain any such records on his behalf.  

The notice included the provisions for the effective date of 
the claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life and 
Diagnostic Code under which the claimant is rated contains 
criteria).

To the extent that the VCAA notice came after the initial 
unfavorable adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2008.  Mayfield v. Nicholson, 499 F. 
3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The veteran was afforded the 
opportunity to testify at a personal hearing, and afforded VA 
examinations in March 2005, in January 2007, and in May 2008.  
The RO has obtained VA records and private medical records. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During the pendency of the appeal, the criteria for rating a 
disability of the spine were amended in September 2002 and in 
September 2003.  The Board is required to consider the claim 
in light of both the old and new criteria to determine 
whether an increase is warranted.  If the amended rating 
criteria are favorable to the claim, the amended criteria can 
be applied only from and after the effective date of the 
regulatory change.   VAOPGCPREC 3-2000.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.



For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Plate V.

Degenerative disc disease of the lumbar spine is currently 
rated 40 percent under Diagnostic Codes 5010 and 5293.  

Factual and Procedural Background

In a rating decision in July 1971, the RO granted service 
connection for traumatic injury at L5. 

The current claim for increase was received in June 2004.  
While on appeal in rating decision in June 2007, the RO 
increased the rating to 40 percent under Diagnostic Codes 
5010 and 5293. 

Rating for Limitation of Motion 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  

Prior to September 2003, limitation of motion of the lumbar 
spine was rated under Diagnostic Code 5292.  Under Diagnostic 
Code 5292, the maximum schedular rating for limitation of 
motion of the lumbar spine was 40 percent.  Also another 
potentially applicable Diagnostic Code was Diagnostic Code 
5295.  Under Diagnostic Code 5295, lumbosacral strain, the 
maximum schedular rating was 40 percent.  As the disability 
of the lumbar spine is already rated 40 percent, no rating 
higher than 40 percent can be assigned under either 
Diagnostic Code 5292 or Diagnostic Code 5295.  

Also another potentially applicable Diagnostic Code was 
Diagnostic Code 5289.  Under Diagnostic Code 5289, the 
criterion for the next higher rating, 50 percent, was 
unfavorable ankylosis of the lumbar spine.  

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old Diagnostic Codes 5289, 5292, and 5295.  
Diagnostic Codes 5289 and 5292 were eliminated and the 
criteria for rating limitation of motion of the lumbar were 
incorporated in the General Rating Formula.  Diagnostic Code 
5295 was renumbered as Diagnostic Code 5237 and the criteria 
for rating lumbosacral strain were also incorporated in the 
General Rating Formula.  

Under the General Rating Formula, the criterion for the next 
higher rating, 50 percent, is unfavorable ankylosis of the 
thoracolumbar spine.  

VA records document forward flexion to 60 degrees in June 
2002.  

On VA examination in March 2005, forward flexion was 80 
degrees, extension was to 10 degrees, lateral flexion, right 
and left, was to 20 degrees, and rotation, right and left, 
was to 30 degrees. 

On VA examination in January 2007, forward flexion was 80 
degrees, extension was to 10 degrees, lateral flexion, right 
and left, was to 20 degrees, and rotation, right and left, 
was to 20 degrees. 

On VA examination in May 2008, forward flexion was 80 
degrees, extension was to 20 degrees, lateral flexion, right 
and left, was to 25 degrees, and rotation, right and left, 
was to 30 degrees.  The examiner reported that the veteran 
did not have lumbar ankylosis.

In absence of unfavorable ankylosis of the lumbar spine, the 
criterion for a higher rating under either Diagnostic Code 
5289 or under the General Rating Formula has not been met. 


Rating for Degenerative Disc Disease 

Prior to September 2002, degenerative disc disease or 
intervertebral disc syndrome was rated under Diagnostic Code 
5293. Under Diagnostic Code 5293, the criteria for the next 
higher rating, 60 percent, were pronounced disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

In September 2002, Diagnostic Code 5293 was amended and 
degenerative disc disease was rated on the total duration of 
incapacitating episodes.  The criteria for the next higher 
rating, 60 percent, were incapacitating episodes having a 
total duration of at least six weeks during a 12 month 
period.  An incapacitating episode is a period of acute signs 
and symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  Diagnostic Code 5293 and Note (1).

In September 2003 and currently, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  The criteria for rating 
degenerative disc disease, intervertebral disc syndrome, 
based on the total duration of incapacitating episodes was 
incorporated in the Formula for Rating Intervertebral Disc 
Syndrome, but there was no change in the rating criteria of a 
60 percent rating, namely, incapacitating episodes having a 
total duration of at least six weeks during a 12 month 
period.

VA records show that in June 2002, the veteran complained of 
intermittent low back pain, which was relieved with 
medication and rest.  On neurology evaluation in December 
2003, the veteran had a mild degree of tingling extending 
down the right leg to the knee.  The straight leg raising 
test was negative.  Reflexes were 1 to 2+ bilaterally down to 
the toes.  Sensation to pinprick was normal except to the 
dorsum area of the right foot, suggesting L4-L5 
radiculopathy. 



On VA examination in March 2005, the veteran complained of 
back pain, which was worse with bending or at work.  He 
indicated that he frequently called in sick due to the pain.  
The veteran stated that he wore a lumbar brace and that 
physical therapy, medication, and a TENS unit provided no 
help.  He could walk two to three blocks before having to 
rest due to pain.  He had radiating pain into the right leg 
with constant numbness and tingling.  He had frequent 
stumbles because of weakness in his right lower extremity but 
managed to catch himself before he fell. 

The examiner noted that he veteran walked without a limp or a 
forward flexed posture.  He could toe walk and  heel walk. 
The straight leg raise testing was positive on the right for 
tingling and negative on the left.  He had 5/5 strength and 
2+ deep tendon reflexes bilaterally.  

In March 2005, a CT scan revealed no gross misalignment of 
the lumbar spine.  There was moderate central canal 
narrowing.  The neuroforamina were moderately narrowed with 
no evidence of nerve root compromise.  There was a 
circumferential mild disc bulge.  The spinal canal and the 
neuroforamina were patent.

In February 2006, X-rays revealed no evidence of a 
significant curvature abnormality.  There were no lesions of 
the disc space and no paraspinal lesions.  

A CT scan in March 2006 revealed lumbar spondylosis with 
facet degenerative changes at nearly all levels.  There was a 
moderate central canal narrowing and a minimal disc bulge.

In April 2006, an EMG study revealed focal denervation 
primarily at L4-L5 on the right side. 

In July 2006, the veteran described chronic low back pain 
with bending, lifting, stooping, or prolonged standing on 
hard surfaces.  He had missed work the prior month on a 
physician's order and at the time of the evaluation was off 
work.  


During sensory testing, the veteran had a decreased pin prick 
in a somewhat equivocal and nonspecific fashion, suggesting 
radiculopathy.  He had an antalgic gait. A MRI revealed no 
gross malalignment, and the impression was mild lumbar 
spondylosis.

On VA examination in January 2007, the veteran stated that he 
received a series of injections, which made his condition 
worse.  He complained of numbness. The veteran could walk a 
quarter of a mile.  The examiner found no signs of spasms, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
There was no kyphosis, listing, flattening of the lumbar 
spine, lordosis or scoliosis.  The pinprick tests were normal 
and he had normal reflexes.  

The veteran reported losing 30 weeks of work in the year 
prior to the exam due to low back pain.  The examiner 
reported that the disability of the lumbar spine had 
significant effect on employment. 

On VA examination in May 2008, the veteran stated that his 
disability has gotten progressively worse and he retired from 
his job due to pain.  He described numbness and parasthesia, 
fatigue, decreased motion, stiffness, weakness, spasms and 
severe flare-ups.  Precipitating factors included bending, 
lifting, and twisting.  He did not have any incapacitating 
episodes in the prior 12 months.

The VA examiner did not find any spasms, signs of atrophy, 
guarding, pain with motion, tenderness, or weakness.  Posture 
and appearance appeared normal and the veteran had a normal 
gait.  The veteran had no kyphosis, listing, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis.  
Muscle strength and tone appeared normal as did the sensory 
and reflex examinations.  The veteran did not have ankylosis.

The examiner reported that the disability had a significant 
effect on the veteran's work with decreased mobility, 
problems with lifting and carrying, lack of stamina, 
weakness, fatigue, and lower extremity pain. 

The veteran has submitted statements and statements of wife 
and his daughter, describing how his disability affected him 
on a daily basis.  In addition, his employer submitted a 
statement noting the veteran's difficulty in bending, 
lifting, and standing on concrete while at work.

Prior to September 2002, under Diagnostic Code 5293, the 
criteria for the next higher rating, 60 percent, were 
pronounced disc disease with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  As the veteran already 
has separate rating of 20 percent for sciatic neuropathy in 
the right lower extremity, the remaining findings to not 
equate to or more nearly approximate pronounced disc disease 
with persistent symptoms with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief to establish a higher 
rating under Diagnostic Code 5293 before September 2002.  

Although the veteran reported missing 30 weeks of work in 
2006, incapacitating episodes, requiring bed rest prescribed 
by a physician and treatment by a physician,  having a total 
duration of at least six weeks during a 12 month period, have 
not been documented, therefore the criteria for the next 
higher rating, 60 percent, have not been meet under 
Diagnostic Code 5293 from September 2002 or under the Formula 
for Rating Intervertebral Disc Syndrome from September 2003. 

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 40 percent for 
degenerative disc disease of the lumbar spine under 
Diagnostic Codes 5289, 5292, 5295, 5293, and under the 
current General Rating Formula and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).




ORDER

A rating higher than 40 percent for degenerative disc disease 
of the lumbar spine is denied.


REMAND


By a rating decision, dated in June 2007, the RO assigned a 
separate 20 percent rating for radiculopathy in the right 
lower extremity.  The Board construes the veteran's statement 
in March 2008 as a notice of disagreement to the rating for 
radiculopathy in the right lower extremity. 

As the RO has not yet issued a statement of the case, the 
claim is remanded in accordance with Manlincon v. West, 12 
Vet. App. 238 (1999).  

Furnish the veteran a statement of the 
case on the rating for radiculopathy in 
the right lower extremity. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


